Citation Nr: 0614320	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  00-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including Valium dependence due to therapeutic use in 
service.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant had active service from September 1968 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This appeal was denied by the Board in a decision entered in 
February 2003.  An appeal was subsequently taken to the U. S. 
Court of Appeals for Veterans Claims (Court).  In April 2004, 
the Court granted a joint motion of the parties, vacated the 
Board's decision and remanded the case to the Board for 
action consistent with the joint motion.

Thereafter, in September 2004, the Board remanded the case to 
the originating agency for further evidentiary development.  
The case has been returned to the Board for further appellate 
consideration.


REMAND

Pursuant to the Board's September 2004 remand, the veteran 
was afforded a VA psychiatric examination in March 2005.  The 
examiner indicated that he reviewed the veteran's medical 
records and cited to specific VA treatment records dated from 
February 2003 to March 2005.  However, the most recent VA 
medical records currently associated with the claims folder 
are dated in October 2002.  The procurement of such pertinent 
VA medical reports is required.  

Based on the foregoing, this case is REMANDED to the RO or 
the Appeal Management Center (AMC) in Washington, D.C., for 
the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2005), to include the notice 
specified by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.  In 
particular, the veteran should be 
requested to submit a copy of all records 
pertaining to treatment or evaluation of 
him for his claimed disability since 
October 2002 or to provide the 
identifying information and any required 
authorization to enable the RO or the AMC 
to obtain a copy of the records.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of any pertinent 
treatment records from the Mountain Home 
VA Medical Center that are not already of 
record.  

4.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





